Citation Nr: 1311463	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for rhabdomyolysis.

2. Entitlement to an initial rating in excess of 10 percent for hypertension.

3. Entitlement to service connection or an acquired psychiatric disorder, to include as secondary to rhabdomyolysis.  

4. Entitlement to service connection for a kidney disorder, to include as secondary to rhabdomyolysis.  

5. Entitlement to service connection for headaches, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to June 2005.

This matter is on appeal from rating decisions in July 2005 (as part of the Benefits Delivery at Discharge (BBD) program) and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is of record.

In a July 2007 decision, the RO increased the Veteran's ratings for rhabdomyolysis and hypertension to 10 percent for the entire period on appeal.  However, since the RO granted only a portion of the Veteran's increased rating claims, these appeals properly remain before the Board for review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).

The Board notes that the issues of entitlement to service connection for an acquired psychiatric disorder and kidney disorder were denied by the RO in a September 2011 statement of the case (SOC), but the Veteran failed to list these disorders on his Form VA-9, which he submitted to perfect his appeal.  However, in testifying on these issues at his hearing before the Board in February 2013, he has clearly displayed his desire that these issues remain on appeal.  In order to prevent any prejudice to the Veteran, these issues will be treated as if they were perfected, and will be considered on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the failure to submit a timely substantive appeal is not a jurisdictional bar to the Board's adjudication of the matter).

Finally, additional evidence has been submitted since the most recent statements of the case addressing the issues on appeal.  However, these records relate to issues that are not on appeal.  As such, there is no prejudice to the Veteran by adjudicating the claims.  


FINDINGS OF FACT

1. The Veteran's rhabdomyolysis has characterized by general muscle pain upon exertion on a periodic basis; episodes of pain that are constant have not been shown, and his symptoms are not applicable to any other diagnostic code. 

2. The Veteran's hypertension has been characterized by the need for medication; a diastolic pressure of predominately 110 mm Hg or more, or a systolic pressure of predominately 200 mm Hg or more have not been shown.   

3. A diagnosed acquired psychiatric disorder or a kidney disorder is not currently shown.   

4. When resolving every reasonable doubt in his favor, the Veteran's headaches are related to his service-connected hypertension.  


CONCLUSIONS OF LAW

1. The criteria for an initial 20 percent rating, but no more, for rhabdomyolysis have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, DCs 5020, 5025, 4.117, DC 7700 (2012).

2. The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7101 (2012).

3. An acquired psychiatric disorder is not related to service or to a service-connected disability, and is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

4. A kidney disorder is not related to service or to a service-connected disability, and is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

5. Headaches are attributable to the Veteran's service-connected hypertension.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Rather, the Veteran's increased rating claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As for the remaining claims, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in January 2009.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Moreover, he previously signed an acknowledgement that he received the proper notice in February 2005. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility 

Additionally, VA examinations with respect to the issue on appeal were also obtained in October 2006, January 2009 and October 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case is more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

The Board notes that the Veteran underwent a VA examination in July 2008, apparently related to his rhabdomyolysis claim that is not in the claims file. However, the other evidence of record is sufficient to adequately consider this claim.  Namely, the Veteran underwent a more recent VA examination in October 2010.  Moreover, as most of the Veteran's symptoms are based on observable symptoms of muscle pain, the Board may rely on his contemporaneous statements to adequately assess his current level of impairment.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in February 2013.  This hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the information he submitted in support of his claim, such the nature and severity of his muscle pain and headaches, and the treatment he has received for his claimed psychiatric symptoms and headaches.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran was granted service connection for both rhabdomyolysis and hypertension in a July 2005 decision with noncompensable disability ratings.  In a subsequent decision in July 2007, his disability ratings were increased to 10 percent.  He has disagreed with both ratings.  

Rhabdomyolysis

Currently, the Veteran's 10 percent rating for rhabdomyolysis has been assigned by analogy under 38 C.F.R. § 4.71a, DC 5021 (addressing myositis) although, according to the original July 2007 rating decision, he was previously service-connected under 38 C.F.R. § 4.117, DC 7700 (addressing anemia).  See also 38 C.F.R. § 4.27 (2012) (disorders without a specifically assigned diagnostic code may be rated "by analogy").  Rhabdomyolysis is defined as disintegration or dissolution of muscle usually resulting from heavy exertion, resulting in "severe muscle soreness" and excretion of myoglobin in the urine. See Dorland's Illustrated Medical Dictionary, p. 1662 (31st ed.) (2007).  Nevertheless, it is a difficult disorder to characterize, and the regulations do not contain a specific diagnostic code for it.  Moreover, a number of evaluations have not identified many objectively identifiable pathology, such as muscle atrophy, diminished neurological functioning.

However, as the function of the rating criteria is to consider the impact of the Veteran's symptoms on his or her daily living and occupation, the Board may choose the best diagnostic code that fits his symptoms.  In this case, the most predominant symptom is nonspecific muscle pain and, accordingly, the Board concludes that his disorder is best rated under 38 C.F.R. § 4.71a, DC 5025, which addresses fibromyalgia.  Ratings under this diagnostic code are based on evidence of widespread musculoskeletal pain and tender points with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms:
* that are constant, or nearly so, and refractory to therapy (40 percent); or
* that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time (20 percent).

Under this diagnostic code, the Board concludes that a 20 percent rating is warranted for the Veteran's rhabdomyolysis, as episodic episodes of musculoskeletal pain has been shown at least one-third of the time.  Specifically, in August 2005, he complained of muscle stiffness and body aching and, in September 2005, he stated that he has experienced a "burning sensation" for the past few months.  His diagnosis on that occasion was polymyalgia and myositis.  In January 2009, he again complained of complaints of total body pain.  

The Board has also taken note of a statement submitted by the Veteran in February 2006, where he asserted that his condition was stable only when he is not physically active.  His spouse also stated in September 2006 that the Veteran feels muscle pain and soreness regardless of whether his activity is light or vigorous.  As a consequence, the evidence indicates whole-body pain that is episodic and, as such, a 20 percent rating is warranted on this basis. 

However, a rating in excess of 20 percent is not warranted under DC 5025, as musculoskeletal pain has not been shown on a constant basis, but rather occurs in response to physical exertion.  For example, in March 2005, the Veteran stated that he still engages in some forms of exercise, such as walking and weight lifting.  Moreover, while he did complain of muscle stiffness in August 2005, he stated that it "felt better" the following month.  

Significantly, the Veteran himself has not asserted that his muscle pain is constant.  For example, he stated in December 2007 that such pain occurs when he lifts heavy objects, or when he engages in physical activity.  In his September 2006 notice of disagreement, he again indicated that his symptoms occur when he is engaged in physical activities such as mowing the lawn, walk long distances or lift heavy objects.  Moreover, at his hearing before the Board in January 2013, he stated that he works as a custodian, which can be relatively physical work, and appears to be able to do this work (albeit with some periods of rest).  

As a result, the Board concludes that the Veteran experiences periodic musculoskeletal pain that is exacerbated by activity.  However, neither the clinical evidence nor his statements indicate that such pain is constant.  Therefore, a 20 percent rating, but no more, is warranted under DC 5025.  

Next, the Board has considered whether a rating in excess of 20 percent is warranted based on any other applicable diagnostic code, but finds that there is no basis for such a rating.  First, while the Veteran was rated at 10 percent under 38 C.F.R. § 4.71a, DC 5020, this diagnostic code (as well as many similar musculoskeletal disorders) are rated based on limitation of motion of the affected parts.  Here, the Veteran has never alleged that he has any limitation of motion due to his rhabdomyolysis.  Moreover, none has been shown by the clinical evidence of record.  Specifically, at his VA examination in October 2010, the examiner noted that there was no joint that was limited by injury or muscle disease.  

The Board recognizes that functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness should also be considered when assigning a rating under 38 C.F.R. § 4.71a. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Indeed, 38 C.F.R. § 4.59 applies to objective painful motion even without actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  
However, ratings under 38 C.F.R. § 4.59 are limited to 10 percent where there is no limitation of motion are limited.  Thus, while a compensable rating may be possible on this basis, a rating in excess of 20 percent is not warranted based on pain alone.  

Since the Veteran was originally service-connected for rhabdomyolysis under 38 C.F.R. § 4.117, DC 7700, the Board has also considered whether a rating in excess of 20 percent under this section.  Under DC 7700 (addressing anemia), a 30 percent rating is warranted when blood laboratory results indicate a hemoglobin level of 8gm/100ml or less with findings such as weakness, easy fatigueability, lightheadedness or shortness of breath.  

While the Veteran has displayed some of the elements of this diagnostic code, a rating in excess of 20 percent is not warranted under this diagnostic code, as there is no laboratory evidence of a hemoglobin level of 8gm/100ml or less.  To the contrary, hemoglobin levels taken in October 2006 and January 2010 were normal, as were the hemoglobin levels observed at his VA examination in October 2010.  Therefore, a rating in excess of 20 percent is not warranted under this diagnostic code.  

Finally, the Board has sought to identify any other potentially relevant diagnostic code, but finds that no others are applicable.   Therefore, while Veteran's symptoms warrant a 20 percent rating under 38 C.F.R. § 4.71a, DC 5025, a rating in excess of 20 percent is not warranted under this or any other diagnostic code.  

Hypertension

The Veteran is currently rated at 10 percent for his service-connected hypertension. According to the applicable rating criteria, a rating of 20 percent disability rating for hypertension requires evidence of diastolic pressure predominantly 110 mm Hg or more, or a systolic pressure predominantly 200 mm Hg or more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

Based on the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted.  While there are occasions where the Veteran's diastolic pressure was in excess of 110 mm Hg, there are a greater number of occasions where it was well below this threshold.  For example, his diastolic pressure was 112 mm Hg in March 2006 and was 142 mm Hg in July 2006.  Moreover, at a VA examination in January 2009, he exhibited diastolic pressures of 111 and 114 mm Hg.  In December 2010, he exhibited a 112 mm Hg.  

However, on many other occasions, his diastolic pressures were well below 110 mm Hg.  For example, in March and August 2005, his observed diastolic pressures were only 106 and 78 mm Hg, respectively.  Moreover, at his VA examination in October 2006, his diastolic pressures were never in excess of 108 mm Hg, and not in excess of 103 mm Hg at an evaluation in October 2008.  In fact, the elevated diastolic values observed in January 2009 appear to be an anomaly, as substantially all of his remaining measured blood pressures (with the exception of one in December 2010) were below 100 mm Hg.  In fact, in August 2010, he stated that his average diastolic pressure was only about 100 to 102 mm Hg.  

Therefore, the Board determines that his diastolic pressure has not been predominantly 110 mm Hg or more during the course of the appeal.  Moreover, his systolic pressure has never been observed to be 200 mm Hg or greater.  As such, an increased rating is not warranted on these bases.   

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his rhabdomyolysis and hypertension are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of that these disorders according to the appropriate diagnostic code.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's rhabdomyolysis and hypertension have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted. The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  While it is true that he has been unemployed in the past, he indicated at his hearing before the Board in January 2013 that he was currently employed.  Consequently, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Therefore, the Board determines that a 20 percent rating, but no more, is warranted for the Veteran's rhabdomyolysis, and the appeal is granted to this extent.  However, a rating in excess of 20 percent for rhabdomyolysis, and in excess of 10 percent for hypertension, is not warranted.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is asserting that he has a kidney disorder and depression as secondary to his service-connected rhabdomyolysis.  He has also asserted that he has headaches that are secondary to his service-connected hypertension.  As an initial matter, the Board determines that service connection for a kidney disorder or a psychiatric disorder is not warranted, as neither is clinically shown.  

With regard to the Veteran's claim of a kidney disorder, the record clearly shows that he has routinely exhibited elevated creatine phosphokinase (CPK) levels in his blood, which is consistent with his diagnosis of rhabdomyolysis.  Specific examples in the record reflecting these abnormal levels include laboratory testing in August 2005, and the VA examiner in October 2010 observed a history of "chronically ongoing and mildly elevated CPK's."  

However, the Board notes that that the mere presence of an abnormal laboratory result is not a disability, per se.  See, e.g., 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  While CPK levels are a potential indicator of an underlying kidney disorder, there is no clinical evidence to show that an underlying kidney disorder is actually present in this case, and no treating physician has diagnosed a kidney disorder.  To the contrary, at his October 2005 VA examination, his estimated glomerular filtration rate (eGFR), which specifically measures kidney functioning, was normal.  Indeed, at his hearing before the Board in February 2013, the Veteran acknowledged that he has not been diagnosed with an actual kidney disorder.  

As for his claim for an acquired psychiatric disorder, the Veteran stated at his hearing before the Board in February 2013 that he has been treated for symptoms of depression at VA medical centers that is secondary to the physical limitations brought about by his service-connected rhabdomyolysis and hypertension.  

The record does indicate that he has been treated for psychiatric symptoms in the past.  For example, in March 2006, he complained of depression in the recent past, although he was not specifically diagnosed with a psychiatric disorder at that time.  In October 2008, psychiatric questionnaires indicated moderate depression, characterized by symptoms of insomnia, low energy, poor appetite and difficulty concentrating.  

At an initial VA psychiatric evaluation in October 2008, he again complained of feeling down, but displayed no apparent objective psychiatric symptoms.  In January 2009, he was diagnosed with depression, and was prescribed fluoxetine and trazodone for his psychiatric symptoms.  However, this evaluating psychiatrist also noted that the Veteran did "not appear to be deeply depressed."  An April 2009 evaluation also diagnosed him with depression. 

However, at a VA examination in October 2010, the VA examiner disagreed with the Veteran's prior diagnoses.  On that occasion, the Veteran stated that he had no close friends, and spends most of his time watching television and spending time with his family.  He reported that he was depressed "all the time" and that his job had been taking a toll on him.  His affect was normal, his there was no abnormal psychomotor activity, and his attitude was "friendly and attentive."  

Significantly, a forensic assessment of symptoms test was indicative of feigning psychological symptoms.  Another battery of testing indicated results that were "significantly elevated above the recommended cutoff score for the identification of suspected malingering."  In addition to these test results, the VA examiner also observed that the Veteran "endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric and cognitive disorders, raising the suspicion of malingering."  Based on these observed symptoms, the VA examiner concluded that the Veteran is over-reporting his psychiatric symptoms, and that he was unable to provide a psychiatric diagnosis given the difficulty in discerning legitimate symptoms from feigned ones.  

When weighing opinions that reach different conclusions, the Board must assess the credibility and weight to be given to evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

In this case, the Board is cognizant that the Veteran has been diagnosed with depression by an outpatient VA psychiatrist.  Nevertheless, the Board places more probative value on the observations and conclusions provided by the VA examiner in October 2010.  Specifically, unlike the outpatient psychiatrist, the VA examiner had the opportunity to review the Veteran's claims file and to conduct a thorough interview with the Veteran. 

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that VA psychiatric examinations are of unique probative value for a number of reasons: (1) VA practitioners are given specific instruction on how to conduct psychiatric examinations, including guidance materials and a certification process. (2) The VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training. (3) The VA provides VA associated practitioners with the veterans' claims folders in connection with all mental-disorder examinations, and are instructed that a psychiatric diagnosis cannot occur without a review of the folder. (4) The VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency.  Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed.Reg. 39,843, 39,847-48 (July 13, 2010)).  As a consequence, the Board relies on the conclusions of the VA examiner that an identifiable psychiatric disorder does not actually exist, and discounts the comparatively less probative outpatient evaluations.

Given the above evidence, the Board is left to conclude that a kidney disorder or a diagnosable psychiatric disorder does not exist.  Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding these disorders.  Such lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the existence of a kidney or psychiatric disorder, because these disorders are not diagnosed by unique and readily identifiable features and do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the Veteran's unsubstantiated statements regarding his claimed kidney and psychiatric disorders are found to lack competency. 

As for the Veteran's claim for headaches, the Board determines that service connection should be granted for this disorder.  In doing so, recognition is given to the VA examiner's opinion in October 2010 that the Veteran's tension headaches were not related to his hypertension or his military service.  In providing this opinion, the examiner noted that there was no available medical literature to support a cause-and-effect relationship between his headaches and his service-connected hypertension.  While the examiner acknowledged that headaches can occur due to hypertensive-encephalopathy, the Veteran's blood pressures were not sufficiently elevated for this to be a reasonable possibility.  

However, unlike most other disorders (such as hypertension, kidney disorders or psychiatric disorders), headaches are a disorder in which the Veteran, as a lay person, is competent to provide competent testimony about, as it is identified  primarily on observable symptoms. See Jandreau, 492 F.3d at 1377.  In this regard, although the VA examiner has asserted that there is no relationship between the Veteran's headaches and his hypertension, there is no evidence to rebut the credibility of his statements that he gets headaches when his blood pressure is elevated.  Moreover, when service-connection was granted for hypertension in a July 2005 rating decision, the issue was characterized as "hypertension (also claimed as headaches)."  Thus, VA has already in effect conceded that the two disorders are inextricably intertwined.  Accordingly, when resolving the benefit of the doubt in the Veteran's favor, the Board determines that service connection for headaches is warranted.  

In conclusion, Board concludes that the preponderance of the evidence is against the claims for service connection an acquired psychiatric disorder and for a chronic kidney disorder, but that the evidence supports service-connection for headaches as secondary to his service-connected headaches.  The appeal is granted to this extent. 


ORDER

An initial 20 percent rating, but no more, for rhabdomyolysis is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for hypertension is denied.

Service connection or an acquired psychiatric disorder, to include as secondary to rhabdomyolysis, is denied.  

Service connection for a kidney disorder, to include as secondary to rhabdomyolysis, is denied.  

Service connection for headaches, to include as secondary to hypertension, is granted.  




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


